DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments/remarks filed on 01/08/2021 have been fully considered.
With respect to the claim objection(s), applicant’s amendment(s) to the claim(s) has/have overcome the objection(s). 
With respect to the claim rejection(s) under 35 U.S.C. § 112(b), applicant's amendment(s) to the claim(s) has/have overcome the claim rejection(s).
With respect to the claim rejection(s) under 35 U.S.C. § 102 of amended claims, applicant’s argument is found persuasive. Therefore, the rejections are withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of other prior art of record. Thus, the argument does not apply to the new combination of references being used in the current 103 rejection.
With respect to the claim rejection(s) under 35 U.S.C. § 103 of amended claims, applicant’s arguments that the applied references do not disclose/suggests the newly added limitation is not found persuasive. 
James discloses wherein at least a portion of the fluid that contacts the filament exit holes is supplied by two different fluid cavities (“at least one of the attenuation medium passages 80”; wherein the attenuation medium passages 80 are fluidly connected to inlets 30 and are configured for supplying the fluid towards the filament exit holes: P0027-0028, P043, P0045-0046, P0067, F1-2, and annotated F1 below). Page also discloses/suggests the technique of providing at least two different fluid supplying cavities (17 and 18) such that at least a portion of the fluid contacting filament exit holes (16) is supplied by the two different fluid cavities for the benefit(s) of enhancing/expediting distribution/supply of the fluid towards the filament exit holes and/or supplying fluid in two counterbalancing opposing directions (C3, L33-62 and F1). Thus, the 103 rejections are maintained. Furthermore, other prior art of record, such as, Schwarz ‘616 (see annotated F1 below), Brown ‘277 (see elements 32 and annotated F2 below), 
With respect to the statutory double patenting claim rejection(s), applicant’s argument is found persuasive. Therefore, the rejections are withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of other prior art of record. Thus, the argument does not apply to the new combination of references being used in the current obviousness double patenting rejections.
Notes
Examiner wishes to point out to applicant that claim(s) 1-19 is/are directed towards an apparatus and as such will be examined under the following conditions: the process/manner of using/operating the apparatus and/or the material worked upon by the apparatus is/are viewed as recitation(s) of intended use and is/are given patentable weight only to the extent that structure is added to the claimed apparatus (See MPEP §§ 2114 II and 2115 for further details).
Examiner notes that applicant did not specifically point out the exact location in the specification and in the Figures 2-4 that have support for the newly added limitation “at least a portion of the fluid that contacts the filament exit holes is supplied by two different fluid cavities” and that the specification does not disclosed/mentioned “fluid cavities” (see MPEP 2163.04 and 2163.06). For purposes of examination, the “two different fluid cavities” have been interpreted below as the disclosed fluid supplying inlets/cavities 20 in [0020] and annotated fig. 2 below. If applicant intends to claim other cavities, then examiner recommends applicant to clearly point out the exact location of the desired fluid cavities in the next response.  

    PNG
    media_image1.png
    400
    624
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1-8 and 11-17 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gerking (US 20050048152 – of record).
Regarding claims 1-8, Gerking discloses a die assembly (P0010, P0042, and F1-2) comprising a plurality of filament forming nozzles (“spinning nozzles” annotated as FNNs: P0042, P0052, F2), wherein the filament forming nozzles comprise filament exit holes (FFNs comprise spin holes 25: P0035, P0043, and F2) from which filaments exit the filament forming nozzles during operation (P0042, P0052, and F2), wherein the die assembly further comprises a single uninterrupted open area (6) surrounding all of the filament forming nozzles of the die assembly, wherein all of the filament forming nozzles extend less than completely through the single uninterrupted open area and through which a fluid (“gas”: P0047) exits the die assembly during operation and in which the fluid contacts the filament exit holes (spin holes 25 “can also extend slightly into … 6”; thus, 6 is capable of surrounding all of the FFNs, allowing “gas” to exits the die assembly through it, and allowing the “gas” to contact the spin holes 25 when the spin holes 25 extended slightly into 6: P0043-P0044, P0047-0049, P0053, and F1-2), wherein at least a portion 
wherein the single uninterrupted open area (6) is capable of defining a fluid environment around the filament exit holes of the filament forming nozzles (P0043-P0044, P0047-0049, P0053, and F1-2);
wherein the die assembly further comprises an enclosure plate (6’) that defines the single uninterrupted open area (P0043-0044 and F1);
wherein the enclosure plate (6’) comprises at least one edge (annotated CE) that defines a boundary of the single uninterrupted open area (6) that converges toward the filament exit holes (25) of the filament forming nozzles (P0043, F1, and annotated F2 below); 
wherein the enclosure plate (6’) defines a cavity (8) that is positioned between the enclosure plate (6’) and a nozzle plate (1) comprising the filament forming nozzles (P0044, P0052, F1, and annotated F2 below); 
wherein the cavity (8) is in fluid communication with the single uninterrupted open area (P0050, F1, and annotated F2 below);
wherein the cavity (8) is capable of receiving the fluid and directing the fluid to the single uninterrupted open area (P0050, F1, and annotated F2 below); and 
wherein the fluid (“gas”) comprises air (“air”: P0047).

    PNG
    media_image2.png
    439
    567
    media_image2.png
    Greyscale

Regarding claims 11-17, Gerking, as applied to the claims above, discloses all the limitations of the claimed die assembly except for maintaining greater than 85% of an effective jet width of the fluid environment across the filament exit holes, as measured according to a % Effective Jet Width Test Method, during operation of the taught die assembly.
However, since Gerking’s die assembly and the claimed die assembly are patentably indistinct in terms of structure, the taught die assembly is presumed to be capable of defining a fluid environment in fluid contact with the filament exit holes that maintains greater than 85% of an effective jet width of the fluid environment across the filament exit holes, as measured according to the % Effective Jet Width Test Method, during operation of the taught die assembly (See MPEP 2112.01 I). In addition, since examiner understands the “% effective jet width of the fluid environment” as the manner of operating/using the fluid through the die assembly and the “% Effective Jet Width Test Method” as a measurement developed by the applicant to understand/operate the flow of fluid through the die assembly (pg. 8-9 of instant specification), the recitation is directed to the manner of operating the die assembly, and therefore, it is not sufficient to differentiate the claimed die assembly from the taught die assembly (See MPEP 2114 II and 2115). For these reasons, Gerking anticipates these claims. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-8, 11-12 and 14-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schwarz (US 4731215) in view of Schwarz (US 5476616) and/or Buehning (US 4986743). All of record
 Regarding claims 1-3 and 5-8, Schwarz ‘215 teaches a die assembly (10) comprising a plurality of filament forming nozzles (nozzles 18: C3, L26-28; C4, L43-45 and F1), wherein the filament forming nozzles comprise filament exit holes (unlabeled outlets of nozzles 18) from which filaments (fibers) exit the filament forming nozzles during operation (C4, L10-14 and annotated F3 below), wherein the die assembly further comprises a single uninterrupted open area surrounding all of the filament forming … one fluid cavity (cavity of air supply tube 28 and/or air supplying cavity 20: F1 and accompanying text), 
wherein the open area defines a fluid environment around the filament exit holes of the filament forming nozzles (the annotated single uninterrupted open area is capable of defining a fluid environment around the outlets of nozzles 18: see annotated F3 below), 
wherein the die assembly further comprises an enclosure plate that defines the single uninterrupted open area (plate 22 defines the annotated single uninterrupted open area: see annotated F3 below), 
wherein an enclosure plate defines a cavity that is positioned between the enclosure plate and a nozzle plate (plate 22 enclosing cavity 20 that is positioned between the plate 22 and a plate 16 which comprises the nozzles 18, and therefore, they read on the claimed plates: C3, L28-33 and annotated F3 below), 
wherein the cavity is in fluid communication with the open area (cavity 20 is in fluid communication with the annotated single uninterrupted open area: see annotated F3 below), wherein the cavity is capable of receiving a fluid and directing the fluid to the open area (20 is capable of receiving  the air and directing the air towards the annotated single uninterrupted open area: see flow of air in annotated F3 below), wherein the fluid comprises air (see flow/arrows of air in annotated F3 below). 

    PNG
    media_image3.png
    567
    916
    media_image3.png
    Greyscale

Schwarz ‘215 fails to teach wherein at least a portion of the fluid that contacts the filament exit holes is supplied by two different fluid cavities.
In the same field of endeavor, die assemblies, Schwarz ‘616 discloses the technique of providing at least two different fluid supplying cavities (cavities defined by inlet pipes 7 and/or supply cavities 8 supplying fluid/air) such that at least a portion of the fluid contacting filament exit holes is supplied by the two different fluid cavities for the benefit(s) of enhancing/expediting distribution/supply of the fluid towards the filament exit holes and/or supplying fluid in two counterbalancing opposing directions (see annotated F1 below). 

    PNG
    media_image4.png
    421
    730
    media_image4.png
    Greyscale

In the same field of endeavor, die assemblies, Buehning discloses the technique of providing at least two different fluid supplying cavities (48 and 49) such that at least a portion of the fluid contacting filament exit holes (32) is supplied by the two different fluid cavities for the benefit(s) of 

    PNG
    media_image5.png
    592
    820
    media_image5.png
    Greyscale

Since Schwarz ‘215 teaches at least a portion of the fluid that contacts the filament exit holes is supplied by one fluid cavity (cavity of air supply tube 28 and/or air supplying cavity 20: F1 and accompanying text) and illustrates/suggests to supply fluid flow towards the filament exit holes in two counterbalancing opposing directions (see arrows indicating flow fluid in F3 above) and it has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the die assembly of Schwarz ‘215 in view of Schwarz ‘616 and/or Buehning by adding a second fluid supplying cavity such at that at least a portion of the fluid contacting the filament exit holes is supplied by the two different fluid supplying cavities for the benefit(s) of enhancing/expediting distribution/supply of the fluid towards the filament exit holes and/or supplying fluid in two counterbalancing opposing directions as suggested by Schwarz ‘616  and Buehning. See MPEP §§ 2144.04 VI B, 2143 I C, 2143 I D, and 2143 I G.
Regarding claims 11-12 and 14-17, modified Schwarz ‘215, as applied to the claims above, teaches all the limitations of the claimed die assembly except for maintaining greater than 85% of the effective jet width of the fluid environment across the filament exit holes, as measured according to an % Effective Jet Width Test Method, during operation of the taught die assembly.
. 
Claim(s) 4 and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schwarz (US 4731215) in view of Schwarz (US 5476616) and Buehning (US 4986743) as applied to claims 3 and 12 above, alone or further in Suetomi (US 20010026815). All of record
Regarding claims 4 and 13, Schwarz ‘215 does not teach wherein the enclosure plate comprises at least one edge that defines a boundary of the single uninterrupted open area that converges toward the filament exit holes of the filament forming nozzles, but Buehning further discloses an enclosure plate (24 and/or 23) comprising at least one edge (annotated converging edges) defining a boundary of a single uninterrupted open area (annotated outlet/open area) that converges toward the fiber exit holes (32) for the benefit(s) of converging flow of fluid/air towards the fiber exit holes and attenuating the fibers (C2, L44-46; C3, L47-55, F1-2, and annotated F3). 

    PNG
    media_image6.png
    587
    815
    media_image6.png
    Greyscale

Additionally, in the same field of endeavor, die assemblies, Suetomi teaches an enclosure plate (annotated plate) comprising at least one edge (annotated converging edge) that defines a boundary of a single uninterrupted open area open area that converges toward fiber exit holes (21a) of fiber forming nozzles (21) for the benefit(s) of converging flow of fluid/air towards the fiber exit holes (P0012-0013, F1-2, and annotated F3). Suetomi also discloses the technique of providing at least two different fluid supplying cavities (24a and 24b) such that at least a portion of the fluid contacting fiber exit holes (21a) is supplied by the two different fluid cavities (P0012, F1-2, and annotated F3). 

    PNG
    media_image7.png
    447
    666
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify the die assembly of the combination in view of the additional teachings of Buehning and/or Suetomi by changing the shape of at least one edge of the enclosure plate that defines a boundary of the single uninterrupted open area from diverging to converging such that the edge converges toward the filament exit holes of the filament forming nozzles for the benefit(s) of converging/increasing the flow .  
Claim(s) 9-10 and 18-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schwarz (US 4731215) in view of Schwarz (US 5476616) and Buehning (US 4986743) as applied to claims 5 and 14 above, alone or further in view of Brown (US 20090256277). All of record
Regarding claims 9-10 and 18-19, Schwarz ‘215 further teaches to position/arrange a screen (annotated S’) between the enclosure plate and the nozzle plate, wherein screen comprises a plurality of holes through which one or more nozzles extend (annotated spacing/holes through which nozzles 18 extend through S’) and one or more holes that are void of filament forming nozzles (annotated air holes void of nozzles 18: C4, L43-49 and annotated F3 above), but Schwarz ‘215 does not teach an air plate.
Schwarz ‘215 differs from the claimed invention in that Schwarz ‘215 uses a screen whereas the claimed invention uses a plate. 
However, Schwarz ‘616 further discloses the technique of arranging a gas/air plate (11) between an enclosure plate (16) and a nozzle plate (4), wherein the gas/air plate (11) comprising gas/air holes (18) void of filament forming nozzles (3) and a plurality of holes (12) through which nozzles (3) extend through it (C2, L29-30; C2, L44-52, F1-2A, and annotated F1 above) for the purpose(s) of achieving an even gas flow around the circumference of each nozzle and/or enhancing the gas flow (C1, L20-27).
Additionally, in the same field of endeavor, die assembles, Brown discloses the technique of arranging a gas/air plate (52) between an enclosure plate (60) and a nozzle plate (42), wherein the gas plate (52) comprises a plurality of holes through which one or more nozzles extend (openings 58 through 

    PNG
    media_image8.png
    617
    844
    media_image8.png
    Greyscale

Since a person having ordinary skill in the art would have known/recognized that the taught air plate is equivalent with the taught mesh as both yield the predictable result of providing equivalent/better air distribution within the die assembly and the air plate is more likely to have better performance/stability than the mesh, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the die assembly of the combination in view of the additional teachings of Schwarz ‘616 and Brown by substituting the mesh with the air plate to arrive at the clamed invention for the benefit(s) of providing/enhancing air distribution/flow inside the die assembly. See MPEP §§ 2143 I B, 2143 I C, 2143 I D, and 2143 I G.
Claim(s) 1-3 and 11-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over James (US 20060091582) in view Page (US 3954361) and Schwarz (US 4731215). All of record
Regarding claims 1-3, James teaches a die assembly (10) comprising a plurality of filament forming nozzles (10 comprises nozzles 40: P0027-0028 and F1-2), wherein the filament forming nozzles 

    PNG
    media_image9.png
    584
    850
    media_image9.png
    Greyscale

James differs from the claimed invention in that James does not teach that the open area 65 is a single uninterrupted open area surrounding all of the filament forming nozzles of the die assembly or that all of the filament forming nozzles 40 extend less than completely through the single uninterrupted open area in the embodiment of F1-2.

In the same field of endeavor, die assemblies, Schwarz teaches a die assembly (10) comprising a plurality of filament forming nozzles (nozzles 18: C3, L26-28; C4, L43-45 and F1), wherein the die assembly further comprises a single uninterrupted open area surrounding all of the filament forming nozzles of the die assembly (annotated single uninterrupted open area surrounding all nozzles 18: see annotated F3 above), wherein all of the filament forming nozzles extend less than completely through the single uninterrupted open area and through which a fluid exits the die assembly during operation and in which the fluid contacts the filament exit holes (nozzles 18 extend less than completely through the annotated single uninterrupted open area and through which air exits the die assembly during operation and in which the air is capable of contacting/surrounding outlets of nozzles 18: see annotated F3 above), wherein the open area defines a fluid environment around the filament exit holes of the filament forming nozzles (the annotated single uninterrupted open area is capable of defining a fluid environment around the outlets of nozzles 18: see annotated F3 above), wherein the die assembly further comprises an enclosure plate that defines the single uninterrupted open area (plate 22 defines the annotated single 
Since James teaches/envisions to provide one single opening 65 in other embodiments (“cover plate 60 preferably has at least one cover plate opening 65”: P0036; “if the cover plate opening 65 includes more than one opening”: P0045) which teaches/suggests to a POSITA that 65 is a single uninterrupted open area when 65 is only one opening while Page and Schwarz teach the benefits of providing a single uninterrupted open area to surround all the filament forming nozzles, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the die assembly of James in view of Page and/or Schwarz by making opening 65 a single uninterrupted open area and configuring the single uninterrupted open area to surround all of the filament forming nozzles of the die assembly for the benefit(s) of enhancing attenuation, flow of gas, heat transfer and/or quality/orientation of the extruded filaments. Since James teaches/envisions to position the filament forming nozzles 40 such that they extend less than completely through the opening 65 in other embodiments (“embodiments are contemplated wherein the nozzles 40 do not extend through the entire spinnerette body 35, but only a portion thereof”: P0030 and F1; In “alternative embodiments, it may be desirable to have … all of the nozzles 40 extend into the cover plate opening 65, but not beyond the downstream surface 63 of the cover plate 65”: P0039 and F1) and suggests to a POSITA that the nozzle extension relative to the downstream surface 63 of the cover plate 65 should be optimized as it has an effect on filament characteristics (P0039) while Page and Schwarz teach/suggests the benefits of arranging the filament forming nozzles to extend less than completely through the single uninterrupted open area for specific materials and/or specific characteristics, it would also have been obvious to one of ordinary skill in the art at the time of the invention to further modify the die assembly of the combination in view of Page and/or Schwarz by arranging the filament forming nozzles such that all of the filament forming nozzles extend less than completely through the single uninterrupted open area and such that the fluid exiting the single uninterrupted open area contacts the filament exit holes for the benefit(s) of 
Regarding claims 11-12, the combination, as applied to the claims 1-3 above, teaches all the limitations of the claimed die assembly except for maintaining greater than 85% of an effective jet width of the fluid environment across the filament exit holes, as measured according to a % Effective Jet Width Test Method, during operation of the taught die assembly.
However, since the modified die assembly of James and the claimed die assembly are patentably indistinct in terms of structure, the modified die assembly of James is presumed to be capable of defining a fluid environment in fluid contact with the filament exit holes that maintains greater than 85% of the effective jet width of the fluid environment across the filament exit holes, as measured according to the % Effective Jet Width Test Method, during operation of the taught die assembly (See MPEP § 2112.01 I). In addition, since examiner understands the “% effective jet width of the fluid environment” as the manner of operating/using the fluid through the die assembly and the “% Effective Jet Width Test Method” as a measurement developed by the applicant to understand/operate the flow of fluid through the die assembly (pg. 8-9 of instant specification), the recitation is directed to the manner of operating the die assembly, and therefore, it is not sufficient to differentiate the claimed die assembly from the taught die assembly (See MPEP §§ 2114 II and 2115). Additionally, since one of ordinary skill in the art would have envisioned/recognized from the teachings/suggestions of the applied references that that the jet width of the fluid is controllable via the shape/dimensions of the open area of the die assembly, the parameters (e.g. temperature, velocity, and pressure) of the fluid, and the parameters between the flow of fluid and flow of polymer (e.g. temperature gradient and heat transfer) and optimizable based on desired level of attenuation and quality of the filaments (P0025, P0036, P0044, P0057 of James and C1, L56 – C2, L3 & C4, L1-39 of Page), it would have been obvious to and within the skills of one having ordinary skill in the art at the time of the invention to further modify the die assembly of the combination by designing the die assembly such that the die assembly defines a fluid environment in fluid contact with the filament exit holes that maintains greater than 85% of the effective jet width of the fluid environment across the .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-12, 14, and 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. U.S. Patent No. 10704166 in view of Schwarz (US 5476616), James (US 20060091582), and/or Brown (US 20090256277). All of record
Regarding claim 1, claim 1 of the patent discloses all the limitations except for wherein at least a portion of the fluid that contacts the filament exit holes is supplied by two different fluid cavities.
In the same field of endeavor, die assemblies, Schwarz ‘616 discloses the technique of providing at least two different fluid supplying cavities (cavities defined by inlet pipes 7 and/or supply cavities 8 supplying fluid/air) such that at least a portion of the fluid contacting filament exit holes is supplied by the two different fluid cavities for the benefit(s) of enhancing/expediting distribution/supply of the fluid towards the filament exit holes and/or supplying fluid in two counterbalancing opposing directions (see annotated F1 below). 

    PNG
    media_image4.png
    421
    730
    media_image4.png
    Greyscale

In the same field of endeavor, die assemblies, James discloses the technique of providing at least two different fluid supplying cavities (80 and 80’) such that at least a portion of the fluid contacting 

    PNG
    media_image10.png
    582
    839
    media_image10.png
    Greyscale

In the same field of endeavor, die assemblies, Brown discloses the technique of providing at least two different fluid supplying cavities (annotated cavities of conduits 32) such that at least a portion of the fluid contacting filament exit holes is supplied by the two different fluid cavities for the benefit(s) of enhancing/expediting distribution/supply of the fluid towards the filament exit holes and/or supplying fluid in two counterbalancing opposing directions (P0038-0039, P0041, and annotated F2 below). 

    PNG
    media_image11.png
    672
    682
    media_image11.png
    Greyscale


Regarding claim 2, claim 2 of the patent discloses all the limitations.
 Regarding claims 3, 5 and 9-10, claim 1 of the patent discloses all the limitations.
Regarding claim 4, claim 3 of the patent discloses all the limitations.
Regarding claim 6, claim 4 of the patent discloses all the limitations.
Regarding claim 7, claim 5 of the patent discloses all the limitations.
Regarding claim 8, claim 6 of the patent discloses all the limitations.
Regarding claims 11-12, 14, and 18-19, claim 7 of the patent discloses all the limitations except for wherein at least a portion of the fluid that contacts the filament exit holes is supplied by two different fluid cavities.
In the same field of endeavor, die assemblies, Schwarz ‘616, James, and Brown disclose the technique of providing at least two different fluid supplying cavities such that at least a portion of the fluid contacting filament exit holes is supplied by the two different fluid cavities for the benefit(s) of enhancing/expediting distribution/supply of the fluid towards the filament exit holes and/or supplying fluid in two counterbalancing opposing directions (as applied above). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the die assembly of the patent in view of Schwarz ‘616, James, and/or Brown by providing two fluid supplying cavities such at that at least a portion of the fluid contacting the filament exit holes is supplied by the two different fluid supplying cavities for the benefit(s) of enhancing/expediting distribution/supply of the fluid towards the filament exit holes and/or supplying fluid in two 
Conclusion
Applicant's amendment as well as Applicant's submission of an information disclosure statement on 11/20/2020 necessitated the new ground(s) of rejection presented in this Office action. 
Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 609.04(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H. MORENO HERNANDEZ whose telephone number is 571-272-0625. The examiner can normally be reached on 12:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through 

/JERZI H MORENO HERNANDEZ/Examiner, Art Unit 1743                                                                                                                                                                                                        


/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743